DETAILED ACTION
This action is in response to an application filed 04/07/2020 in which claims 1-5, 7, 10, 12, 14, 16, 18, 20, 22, 27, 29, 31, 33, 40, 41 and 43 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 JULY 2020 and 18 AUGUST 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, 12, 14, 16, 18, 20, 27, 41 and 43 are rejected under 35 U.S.C. 103 as being patentable over Patanaik, A. and Anandjiwala, R.D. (2010), Hydroentanglement nonwoven filters for air filtration and its performance evaluation. J. Appl. Polym. Sci., 117: 1325-1331. (hereinafter “Patanaik”).
Regarding claims 1-4, 7 and 10 Patanaik discloses a filter media and method of forming it, comprising: 
a non-woven filter (i.e. a fibrous/modified layer defining a plane) prepared by impinging fluid on a top surface (via hydroentanglement) of a non-woven carded web of polyester fibers (i.e. precursor layer) (see Abstract and “Sample Preparation” Section); 
wherein the “relative frequency of out-of-plane solid elements” i.e. the amount of fiber sections that are orientated in a direction not aligned with the plane formed by the nonwoven filter, is quantified overall (see Fig,. 5) but there is no measurement of the orientation of the fibers at different depths through the filter material and thus does not disclose specifically the claimed structure of different zones having a gradient in fiber orientation that fits the claimed linear equation.
However, inherently due to the process of hydroentanglement (as evidenced by the Examples of the instant disclosure) the non-woven fibrous layer will have a gradient in relative frequency of out-of-plane solid elements, with the top surface where the hydroentanglement jets impinge having the highest relative frequency of out of plane orientated fibers.

However, Patanaik discloses that the hydroentangling process, specially the jet pressure, effects the degree of hydroentangling which effects the pore size, filtration efficiency, and strength (Abstract and “Pore types, filtration parameters and strength of nonwoven filters” section). Therefore it is the examiner’s position that hydroentangling parameters including jet pressure are a result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate tangling parameters including jet pressure, including those within the scope of the present claims, so as to produce desired end results.
 “With the increase in water jet pressure, the impact force acting on the fibers increases, which results in the greater entanglement of the fibers. As a result, the neighboring pores are getting covered by the fibers and sizes of various types of pore also reduce” (Pore types, filtration parameters and strength of nonwoven filters Section), and notes specifically that the fiber orientation effects the type of filtering properties achieved, i.e. “anisotropic properties” (Orientation distribution of fibers in the nonwoven filters Section) thus the degree of entanglement, i.e. directly correlated to the frequency of out of plane solid elements, is correlated to the pore size, filtration efficiency, and strength, and so the frequency of out of plane solid elements, and their out of plane angle, are also seen to be a result effective variables.

Regarding claim 5 Patanaik discloses the filter media of claim 1, wherein it is not specifically disclosed how far through the thickness of the non-woven media the hydroentanglement process will effect, however as it is done in order to bond the non-woven together (Introduction), it would have been obvious to have the hydroentanglement process entangle through the full thickness of the media in order for to be bonded throughout its structure.
Regarding claim 12, 14 and 43 Patanaik discloses the filter media of claim 1, wherein the tensile ratio of the non-woven fibrous layer is not specifically disclosed, however it is disclosed that the hydroentangling effects the strength properties of the media and that strength is an important variables for the finished membrane (Introduction and Pore types, filtration parameters and strength of nonwoven filters Section) and therefore the strength properties of the media, including tensile ratio, Gurley bending dry stiffness, and internal bond strength in the Z-plane are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate tensile ratio, Gurley bending dry stiffness, and internal bond strength in the Z-plane, including those within the scope of the present claims, so as to produce desired media properties.
Regarding claim 16 Patanaik discloses the filter media of claim 1, wherein the non-woven fibrous layer has an average fiber length of 60 mm (Sample Preparation Section).
Regarding claim 18 Patanaik discloses the filter media of claim 1, wherein the non-woven fibrous layer has fibers of 3.2 dtex (Sample Preparation Section), which based on a density of 1.38 g/cm3 is a diameter of ~17 micron, and would thus have been obvious to use fibers having an average diameter around 17 micron.
Regarding claim 20 Patanaik discloses the filter media of claim 1, wherein the non-woven fibrous layer comprises polyester (i.e. synthetic fibers); Sample Preparation Section.
Regarding claim 27 Patanaik discloses the filter media of claim 1, wherein the non-woven fibrous layer has a thickness of 1.60 mm and 1.36 mm (Table 1) (wherein the measuring means is not seen to be relevant to measuring thickness).
Regarding claim 41 Patanaik discloses the filter media of claim 1, wherein the filter media has an pressure drop (assumed to be initial, i.e. before filtration) of 12.5-37.5 (Table 1). 

Claims 22, 29, 31, 33 and 40 are rejected under 35 U.S.C. 103 as being patentable over Patanaik”) in view of over 2014/0130469 A1 (hereinafter “Nagy”).
Regarding claim 22, 29, 31, 33, 40 Patanaik discloses the filter media of claim 1, but does not disclose the non-woven fibrous layer comprises (claim 22) a resin; (claim 29) a basis weight of greater than or equal to 10 gsm and less than or equal to 500 gsm; (claim 31) a permeability of greater than or equal to 1 CFM and less than or equal to 1,000 CFM; (claim 33) a second layer; (claim 40) a dust holding capacity of greater than or equal to 1 gsm and less than or equal to 1,500 gsm measured according to ISO 5011 (2014) at 5.33 cm/s using ISO Fine A2 dust.
Nagy discloses a non-woven filter media for fluids including gas or liquids, which may be hydroentanged [0166], and wherein it is disclosed that binder resins, basis weight, permeability, number of layers and dust holding capacity are all variables which are adjusted to suit the needs of the end membrane, including specifically (1) including resin to bind or increase strength [0144]-[0145], (2) using a basis weight of 50-500 gsm [0132]; (3) an air permeability of 2 CFM/ft2 [0178], [0139]; (4) multiple layers [0004], [0019]; and (5) a dust holding capacity of 50-500 gsm (while not measured as claimed the values are expected to be roughly equivalent and obvious to adjust around said disclosed value) [0137].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the non-woven filter media of Patanaik by (1) including resin to bind or increase strength, (2) using a basis weight of 50-500 gsm; (3) an air permeability of 2 CFM/ft2; (4) multiple layers; and (5) a dust holding capacity of 50-500 gsm as disclosed by Nagy because these are known modifications and properties of non-woven filters known to be useful and desirable in the art for non-woven fluid filters and would therefore have been obvious to adjust as desired for a given application of the filter.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773